DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 2-5, 7-10 are pending and have been examined in this application. Claims 1 and 6 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 and 03/08/2022 and 12/08/2021 was filed after the mailing date of the Non-Final on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4068346 A) to Binder.
In regards to claim 2, Binder anticipates a fishing rod comprising: a small-diameter hollow rod body (Binder; 5, which has a tapered outer diameter which is small) extending in a central axis direction (Binder; see FIG 1); a large-diameter hollow rod body (Binder; 6, which has a consistent rod diameter which is larger than the smallest rod diameter of 5) extending in the central axis direction (Binder; see FIG 1); and a spigot ferrule (Binder; 12) inserted in a rear end of the small-diameter rod body and into a front end of the large-diameter rod body to connect the small-diameter rod body and the large-diameter rod body (Binder; see FIG 2), wherein, on an inner peripheral surface of the small-diameter rod body, a first inclined surface extends from the rear end of the small-diameter rod body at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction is formed (Binder; angle 17, 18 is 1-3 degrees Col 7 lines 1-5).

In regards to claim 3, Binder anticipates fishing rod comprising: a small-diameter hollow rod body (Binder; 5, which has a tapered outer diameter which is small) extending in a central axis direction (Binder; see FIG 1); a large-diameter hollow rod body (Binder; 6, which has a consistent rod diameter which is larger than the smallest rod diameter of 5) extending in the central axis direction (Binder; see FIG 1); and a spigot ferrule (Binder; 12) inserted in a rear end of the small-diameter rod body and into a front end of the large-diameter rod body to connect the small-diameter rod body and the large-diameter rod body (Binder; see FIG 2), wherein, on an inner peripheral surface of the small-diameter rod body, a first inclined surface that extends from the rear end of the small-diameter rod body at an angle of 1.0 degree to 2.0 degrees with respect to the central axis direction is formed (Binder; angle 17, 18 is 1-3 degrees which contains the range of 1-2 degrees, see Col 7 lines 1-5).

In regards to claim 4, Binder anticipates the fishing rod of claim 2, wherein the first inclined surface extends from the rear end of the small-diameter rod body to a first position in the central axis direction (Binder; First position being a position where the inclined surface 17 becomes vertical), and the spigot ferrule is inserted further than the first position in the central axis direction (Binder; see FIG 2 where 12 is inserted in past the vertical portion between 13 and 17).

In regards to claim 5, Binder anticipates the fishing rod of claim 2, wherein a length L1 from the rear end of the small-diameter rod body to a first position in the central axis direction (Binder; First position being a position where the inclined surface 17 becomes vertical) satisfies L1 less than or equal to 10T1, where T1 is a thickness of the small-diameter rod body (Binder; see FIG 2, where the thickness of 5 if thickened by a degree of 10, would be greater than the length between the end of 5 to the first position between 17 and 13).

In regards to claim 7, Binder anticipates the fishing rod of claim 2, wherein, on an inner peripheral surface of the large-diameter rod body (Binder; 6), a second inclined surface (Binder; 18) that extends from the front end of the large-diameter rod body at an angle of 1.0 degree to 3.0 degrees with respect to the central axis direction is formed (Binder; angle 18 is 1-3 degrees Col 7 lines 1-5).

In regards to claim 8, Binder anticipates the fishing rod of claim 2, wherein on an inner peripheral surface of the large-diameter rod body (Binder; 6), a second inclined surface (Binder; 18) that extends from the front end of the large-diameter rod body at an angle of 1.0 degree to 2.0 degrees with respect to the central axis direction is formed (Binder; angle 18 is 1-3 degrees which covers a range of 1-2 degrees, Col 7 lines 1-5).

In regards to claim 9, Binder anticipates the fishing rod of claim 7, wherein the second inclined surface extends from the front end of the large-diameter rod body (Binder; 6) to a second position in the central axis direction (Binder; second position being the vertical portion at the end of the inclined surface 18, between 18 and 13’), and the spigot ferrule is inserted further than the second position in the central axis direction (Binder; see FIG 2 where 12 is inserted beyond the second position between 18 and 13’).

In regards to claim 10, Binder anticipates the fishing rod of claim 7, wherein a length L2 from the front end of the large-diameter rod body to a second position (Binder; second position being the vertical portion at the end of the inclined surface 18, between 18 and 13’) in the central axis direction satisfies L2 is less than or equal to 10T2, where T2 is a thickness of the large-diameter rod body (Binder; see FIG 2, where the thickness of 6 if thickened by a degree of 10, would be greater than the length between the end of 6 to the first position between 18 and 13’).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3451119 A to Coberly teaches tubing joints with angled interior peripheral surfaces and a spigot ferrule.
US 3263323 A to Maher teaches a small diameter rod body inserted into a large diameter rod body with an inclined interior peripheral surface.
US 4272005 A to Jackson teaches a rod joint with inclined surfaces.
US 3819103 A to Howell and US 3987952 A to Wittman teaches a rod joint with a peripheral interior inclined surface.
US 4769892 A to Kneller teaches a pope joint with an inclined interior peripheral surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647